DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 08/31/2021.  The arguments set forth are addressed herein below.  Claims 21-32 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  
Terminal Disclaimer
The terminal disclaimer filed on 08/31/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,675,543 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2021 was filed after the mailing date of the Non-Final Office Action on 06/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
Claims 21-32 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“determining that a game character may be acquired at the location of the mobile communication device, based on information of game character/location associations accessible to a server;
associating the game character, indicated by the information of game character/location associations, with the game player associated with the mobile communication device;
providing video game play control, within the video game, to the game player associated with the mobile communication device of the game character; and
employing the game character in the video game in a battle with at least one other game character, based on input to the mobile communication device provided by the game player” (substantially encompassed by independent claim 21).
Claims 21-32 are allowed for the reasons stated above.  Additionally, claims 21-32 are allowable for the reasons set forth by the Applicant with the remarks filed with the response dated 08/31/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715